411 So. 2d 972 (1982)
Juan PEREZ, As Administrator of the Estate of Johnny Perez, a Minor, Deceased, Appellant,
v.
Miriam J. PEARL and K.S.T.O. Corporation, Appellees.
No. 81-562.
District Court of Appeal of Florida, Third District.
March 30, 1982.
Horton, Perse & Ginsberg and Arnold R. Ginsberg, Ratiner & Glinn, Miami, for appellant.
Lyons & Smith and Allen Kominsky, Miami, John Kirk McDonald, Coral Gables, and Claudia B. Greenberg, Miami, for appellees.
Before SCHWARTZ, NESBITT and DANIEL S. PEARSON, JJ.
NESBITT, Judge.
Like the threat of a lawsuit or the filing of a complaint, a judgment establishing liability but not determining or fixing any monetary amount of damages does not constitute a cognizable lien pursuant to Section 55.10, Florida Statutes (1979). It is simply an expectancy.
Affirmed.